                                                              Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 1 of 10 Page ID #:51



                                                               1   SNELL & WILMER L.L.P.
                                                                   Becca J. Wahlquist, Bar No. 215948
                                                               2   bwahlquist@swlaw.com
                                                                   Patricia Brum, Bar No. 296629
                                                               3   350 South Grand Avenue, Suite 3100
                                                                   Los Angeles, California 90071
                                                               4   Telephone: 213.929.2500
                                                                   Facsimile: 213.929.2525
                                                               5
                                                                   Attorneys for Defendant
                                                               6   Amerisave Mortgage Corporation
                                                               7
                                                               8                          UNITED STATES DISTRICT COURT
                                                               9                         CENTRAL DISTRICT OF CALIFORNIA
                                                              10                                   WESTERN DIVISION
                                                              11
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12   Terry Fabricant, individually and on       Case No. 2:19-cv-04659-AB-AS
                                   CITY NATIONAL 2CAL




                                                                   behalf of all others similarly situated,
                     LAW OFFICES

                                        SUITE 3100




                                                              13                                              Hon. Judge Andrew Birotte Jr.
            L.L.P.




                                                                                    Plaintiff,                          (Ctrm 7B)
                                                              14
                                                                            v.                                ANSWER TO FIRST AMENDED
                                                              15                                              CLASS ACTION COMPLAINT
                                                                   AmeriSave Mortgage Corporation, and
                                                              16   DOES 1 through 10, inclusive, and each
                                                                   of them,
                                                              17                                              Trial Date: Not Set
                                                                                    Defendants.               Date Action Filed:     May 29, 2019
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                   4825-7887-8624                                                              ANSWER
                                                                                                                                    2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 2 of 10 Page ID #:52



                                                               1            Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Defendant
                                                               2   AmeriSave Mortgage Corporation (“AmeriSave”) by and through its attorneys,
                                                               3   hereby submits its answer to Plaintiff’s First Amended Complaint (“Complaint”).
                                                               4   No answer is required with respect to the headings, prayers for relief, and other
                                                               5   contents of the Complaint that do not set forth allegations of fact and are not
                                                               6   included within numbered paragraphs. Any such materials are repeated herein
                                                               7   solely for ease of reference when comparing this Answer with the Complaint.
                                                               8            1.      AmeriSave admits that Plaintiff brought the above-captioned action,
                                                               9   the content of which speaks for itself. AmeriSave incorporates its responses to the
                                                              10   individual allegations of the Complaint as set forth therein.
                                                              11            2.      The allegations of this paragraph do not contain factual assertions, but
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12   rather set forth one or more legal conclusions to which no response is required. To
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13   the extent that a further response is required, AmeriSave states that the Telephone
            L.L.P.




                                                              14   Consumer Protection Act of 1991, PL 102-243, December 20, 1991, 105 Stat 2394
                                                              15   (“TCPA”), speaks for itself.
                                                              16            3.      The allegations of this paragraph do not contain factual assertions, but
                                                              17   rather set forth one or more legal conclusions to which no response is required. To
                                                              18   the extent that a further response is required, AmeriSave states that the TCPA
                                                              19   speaks for itself.
                                                              20            4.      The allegations of this paragraph do not contain factual assertions, but
                                                              21   rather set forth one or more legal conclusions to which no response is required. To
                                                              22   the extent that a further response is required, AmeriSave states that the TCPA
                                                              23   speaks for itself.
                                                              24            5.      The allegations of this paragraph do not contain factual assertions, but
                                                              25   rather set forth one or more legal conclusions to which no response is required. To
                                                              26   the extent that a further response is required, AmeriSave states that the TCPA
                                                              27   speaks for itself.
                                                              28

                                                                   4825-7887-8624                                                                     ANSWER
                                                                                                               -2-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 3 of 10 Page ID #:53



                                                               1            6.      The allegations of this paragraph do not contain factual assertions, but
                                                               2   rather set forth one or more legal conclusions to which no response is required. To
                                                               3   the extent that a further response is required, AmeriSave denies that certification of
                                                               4   a class is appropriate or warranted here.
                                                               5                                    JURISDICTION AND VENUE
                                                               6            7.      AmeriSave admits that this Court has subject matter jurisdiction
                                                               7   because there is original jurisdiction in this Court for claims asserted under the
                                                               8   TCPA. AmeriSave denies that diversity jurisdiction is proper and that the damages
                                                               9   threshold under the Class Fairness Act of 2005 is met in this case.
                                                              10            8.      AmeriSave does not object to the United States District Court for the
                                                              11   Central District of California as the venue for this case.
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12                                            PARTIES
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13            9.      AmeriSave lacks sufficient knowledge to admit or deny the allegations
            L.L.P.




                                                              14   of this paragraph and, on that basis, denies them.
                                                              15            10.     Admit as to AmeriSave only. As to allegations against the unnamed
                                                              16   Doe Defendants, AmeriSave lacks sufficient knowledge to admit or deny the
                                                              17   allegations of this paragraph and, on that basis, denies them.
                                                              18                                  FACTUAL ALLEGATIONS
                                                              19            11.     AmeriSave lacks sufficient knowledge to admit or deny the allegations
                                                              20   of this paragraph and, on that basis, denies them.
                                                              21            12.     Admit as to AmeriSave only. As to allegations against the unnamed
                                                              22   Doe Defendants, AmeriSave lacks sufficient knowledge to admit or deny the
                                                              23   allegations of this paragraph and, on that basis, denies them.
                                                              24            13.     Admit as to AmeriSave only. As to allegations against the unnamed
                                                              25   Doe Defendants, AmeriSave lacks sufficient knowledge to admit or deny the
                                                              26   allegations of this paragraph and, on that basis, denies them.
                                                              27            14.     Admit as to AmeriSave only. As to allegations against the unnamed
                                                              28   Doe Defendants, AmeriSave lacks sufficient knowledge to admit or deny the

                                                                   4825-7887-8624                                                                     ANSWER
                                                                                                               -3-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 4 of 10 Page ID #:54



                                                               1   allegations of this paragraph and, on that basis, denies them.
                                                               2            15.     Denied that AmeriSave sent Plaintiff spam advertisements. Admit that
                                                               3   AmeriSave sent Plaintiff at least one marketing communication after Plaintiff
                                                               4   provided his cellular telephone number for such communications.
                                                               5            16.     AmeriSave admits that a text message was sent to Plaintiff’s provided
                                                               6   cellular number on April 15, 2019, which message speaks for itself.
                                                               7            17.     The allegations of this paragraph do not contain factual assertions, but
                                                               8   rather set forth one or more legal conclusions to which no response is required. To
                                                               9   the extent a further response is required, AmeriSave denies any allegation that its
                                                              10   alleged text message to Plaintiff was placed with an Automatic Telephone Dialing
                                                              11   System (“ATDS”) as that equipment is defined in the TCPA.
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12            18.     AmeriSave lacks sufficient knowledge to admit or deny the allegations
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13   of this paragraph and, on that basis, denies them.
            L.L.P.




                                                              14            19.     Admit that any communications discussed in the Complaint were not
                                                              15   placed for emergency purposes.
                                                              16            20.     Admit that Plaintiff was never a customer of AmeriSave. AmeriSave
                                                              17   denies the remaining allegations in this paragraph.
                                                              18            21.     The allegations of this paragraph do not contain factual assertions, but
                                                              19   rather set forth one or more legal conclusions to which no response is required. To
                                                              20   the extent that a further response is required, AmeriSave states that Satterfield v.
                                                              21   Simon & Schuster, Inc. speaks for itself.
                                                              22            22.     Denied.
                                                              23                              CLASS ACTION ALLEGATIONS
                                                              24            23.     AmeriSave admits that Plaintiff purports to bring a class action on
                                                              25   behalf of himself and all other persons similarly situated. To the extent a further
                                                              26   response is required, AmeriSave denies that the proposed class is an appropriate
                                                              27   class definition and denies that class certification is appropriate in this matter.
                                                              28

                                                                   4825-7887-8624                                                                     ANSWER
                                                                                                               -4-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 5 of 10 Page ID #:55



                                                               1            24.     AmeriSave admits that Plaintiff purports to bring a class action on
                                                               2   behalf of himself and all other persons similarly situated. To the extent a further
                                                               3   response is required, AmeriSave denies that the proposed class is an appropriate
                                                               4   class definition and denies that class certification is appropriate in this matter.
                                                               5            25.     The allegations of this paragraph do not contain factual assertions but
                                                               6   rather set forth further conditions to the purported class membership, and require no
                                                               7   response. To the extent a further response is required, AmeriSave denies that the
                                                               8   proposed class is an appropriate class definition, denies that class certification is
                                                               9   appropriate in this matter, and denies the alleged numerosity of the proposed.
                                                              10            26.     Denied that Plaintiff or putative class members were harmed by the
                                                              11   communications at issue or would have actual damages to assert. To the extent a
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12   further response is required, AmeriSave denies any remaining factual allegations.
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13            27.     The allegations of this paragraph do not contain factual assertions but
            L.L.P.




                                                              14   rather set forth the remedies sought by the purported class. To the extent a further
                                                              15   response is required, AmeriSave denies that any recovery is warranted in this case.
                                                              16            28.     The allegations of this paragraph do not contain factual assertions but
                                                              17   rather set forth one or more legal conclusions to which no response is required. To
                                                              18   the extent a further response is required, AmeriSave denies that any reasonably
                                                              19   proportionate discovery can determine the membership of the proposed class and
                                                              20   denies that class certification is appropriate in this matter.
                                                              21            29.     The allegations of this paragraph do not contain factual assertions but
                                                              22   rather set forth one or more legal conclusions to which no response is required. To
                                                              23   the extent a further response is required, AmeriSave denies the allegation in this
                                                              24   paragraph that common questions of law or fact would predominate, and that the
                                                              25   issues of law and fact identified by Plaintiff in this paragraph would be common to
                                                              26   all members of the putative classes.
                                                              27            30.     The allegations of this paragraph do not contain factual assertions but
                                                              28   rather set forth one or more legal conclusions to which no response is required. To

                                                                   4825-7887-8624                                                                     ANSWER
                                                                                                               -5-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 6 of 10 Page ID #:56



                                                               1   the extent a further response is required, AmeriSave denies that Plaintiff’s claims
                                                               2   are typical of the claims of the other purported members of the proposed class and
                                                               3   denies that class certification is appropriate in this matter.
                                                               4            31.      Denied that Plaintiff or putative class members were irreparably
                                                               5   harmed by the communications at issue or would have actual damages to assert. To
                                                               6   the extent a further response is required, AmeriSave denies any remaining factual
                                                               7   allegations.
                                                               8            32.      AmeriSave lacks sufficient knowledge to admit or deny the allegations
                                                               9   of this paragraph and, on that basis, denies them.
                                                              10            33.      The allegations of this paragraph do not contain factual assertions but
                                                              11   rather set forth one or more legal conclusions to which no response is required. To
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12   the extent a further response is required, AmeriSave denies that class certification is
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13   appropriate in this matter or that a class action would be superior here.
            L.L.P.




                                                              14            34.      The allegations of this paragraph do not contain factual assertions but
                                                              15   rather set forth one or more legal conclusions to which no response is required. To
                                                              16   the extent a further response is required, AmeriSave denies that it has acted or
                                                              17   refused to act on grounds applicable to the members of the putative classes and
                                                              18   denies the allegation that declaratory or injunctive relief would be appropriate.
                                                              19                    FIRST CAUSE OF ACTION (Negligent TCPA Violation)
                                                              20            35.      AmeriSave incorporates by reference its responses to paragraphs 1-34
                                                              21   of the Complaint as if fully stated herein.
                                                              22            36.      Denied.
                                                              23            37.      Denied.
                                                              24            38.      Denied.
                                                              25                    SECOND CAUSE OF ACTION (Willful TCPA Violation)
                                                              26            39.      AmeriSave incorporates by reference its responses to paragraphs 1-38
                                                              27   of the Complaint as if fully stated herein.
                                                              28            40.      Denied.

                                                                   4825-7887-8624                                                                      ANSWER
                                                                                                                -6-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 7 of 10 Page ID #:57



                                                               1            41.     Denied.
                                                               2            42.     Denied.
                                                               3                                 AFFIRMATIVE DEFENSES
                                                               4            By setting forth these affirmative defenses, AmeriSave does not assume the
                                                               5   burden of proving any fact, issue, or element of a claim for relief where such
                                                               6   burden properly belongs to Plaintiff. AmeriSave reserves the right to assert
                                                               7   additional defenses upon discovery of further information regarding Plaintiff’s
                                                               8   claims and upon the development of other relevant information.
                                                               9                               FIRST AFFIRMATIVE DEFENSE
                                                              10            The Complaint fails to state a claim upon which relief may be granted.
                                                              11                              SECOND AFFIRMATIVE DEFENSE
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12            One or more members of the putative class lack standing to maintain the
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13   instant causes of action.
            L.L.P.




                                                              14                              THIRD AFFIRMATIVE DEFENSE
                                                              15            Plaintiff or one or more members of the putative class gave prior express
                                                              16   consent to receive the telephone calls at issue in this case.
                                                              17                              FOURTH AFFIRMATIVE DEFENSE
                                                              18            All of the claims constitute an undue burden on speech and thus violate the
                                                              19   First Amendment of the United States Constitution.
                                                              20                              FIFTH AFFIRMATIVE DEFENSE
                                                              21            All claims for class-wide relief contained in the Complaint are barred
                                                              22   because class certification is inappropriate in this matter under Federal Rule of
                                                              23   Civil Procedure 23.
                                                              24                              SIXTH AFFIRMATIVE DEFENSE
                                                              25            Plaintiff’s claims are barred because AmeriSave’s conduct is not unlawful in
                                                              26   that AmeriSave complies with applicable statutes and regulations.
                                                              27
                                                              28

                                                                   4825-7887-8624                                                                   ANSWER
                                                                                                             -7-                         2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 8 of 10 Page ID #:58



                                                               1                            SEVENTH AFFIRMATIVE DEFENSE
                                                               2            Plaintiff’s claims against AmeriSave are barred because any harm allegedly
                                                               3   suffered by Plaintiff and/or putative class members was caused and/or contributed
                                                               4   to by third parties over whom AmeriSave has no control with respect to the time,
                                                               5   means, method, or manner by which they conduct business or personal affairs.
                                                               6                             EIGHTH AFFIRMATIVE DEFENSE
                                                               7            Plaintiff’s claims are barred because AmeriSave did not intend to call him
                                                               8   without his prior consent.
                                                               9                              NINTH AFFIRMATIVE DEFENSE
                                                              10            Plaintiff’s claims are barred because AmeriSave did not engage in willful
                                                              11   and/or knowing misconduct.
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12                             TENTH AFFIRMATIVE DEFENSE
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13            The statutory damages sought are excessive in violation of the Eighth
            L.L.P.




                                                              14   Amendment of the United States Constitution and are in violation of the due
                                                              15   process clauses of the Fifth and Fourteenth Amendments of the United States
                                                              16   Constitution.
                                                              17                           ELEVENTH AFFIRMATIVE DEFENSE
                                                              18            The acts and statements of AmeriSave were fair and reasonable and were
                                                              19   performed in good faith based on all the relevant facts known to AmeriSave.
                                                              20   AmeriSave acted with a good faith belief that it had good cause and/or a legitimate
                                                              21   business reason to act as it did and did not directly or indirectly perform any acts
                                                              22   that would constitute a violation of Plaintiff’s rights. Thus, Plaintiff is not entitled
                                                              23   to any damages whatsoever.
                                                              24                                    PRAYER FOR RELIEF
                                                              25   WHEREFORE, Defendant prays to the Court as follows:
                                                              26            1.      That Plaintiff take nothing by reason of his Complaint;
                                                              27            2.      That the Court deny certification of any class;
                                                              28            3.      That the Court enter judgment in favor of Defendant; and

                                                                   4825-7887-8624                                                                    ANSWER
                                                                                                               -8-                        2:19-CV-04659-AB-AS
                                                       Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 9 of 10 Page ID #:59



                                                               1            4.      That the Court award such further relief as the Court deems just and
                                                               2   proper.
                                                               3
                                                                   Dated: August 22, 2019                         SNELL & WILMER L.L.P.
                                                               4
                                                               5
                                                                                                                  By:/s/ Becca Wahlquist
                                                               6                                                     Becca J. Wahlquist
                                                                                                                     Patricia Brum
                                                               7
                                                                                                                  Attorneys for Defendant
                                                               8                                                  AmeriSave Mortgage Corporation
                                                               9
                                                              10
                                                              11
SNELL & WILMER

                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12
                                   CITY NATIONAL 2CAL
                     LAW OFFICES

                                        SUITE 3100




                                                              13
            L.L.P.




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                   4825-7887-8624                                                                     ANSWER
                                                                                                               -9-                         2:19-CV-04659-AB-AS
                                                    Case 2:19-cv-04659-AB-AS Document 11 Filed 08/22/19 Page 10 of 10 Page ID #:60



                                                               1                                       PROOF OF SERVICE
                                                               2
                                                                            I, Becca Wahlquist, declare as follows:
                                                               3
                                                                            I am employed in Los Angeles County, Los Angeles, California. I am over
                                                               4
                                                                   the age of eighteen years and not a party to this action. My business address is
                                                               5
                                                                   Snell & Wilmer L.L.P., 350 S. Grand Avenue, Suite 3100, Los Angeles, California
                                                               6
                                                                   90071. On August 22, 2019, I served the within:
                                                               7
                                                                            ANSWER TO FIRST AMENDED CLASS ACTION
                                                               8
                                                                            COMPLAINT
                                                               9
                                                              10   on the interested parties in this action addressed as follows:

                                                              11
SNELL & WILMER




                                                                       •    Adrian Robert Bacon, abacon@toddflaw.com
                              LOS ANGELES, CALIFORNIA 90071
                                350 SOUTH GRAND AVENUE




                                                              12
                                   CITY NATIONAL 2CAL




                                                                       •    Todd M Friedman, tfriedman@toddflaw.com
                     LAW OFFICES

                                        SUITE 3100




                                                              13
            L.L.P.




                                                              14
                                                              15               (BY ELECTRONIC MAIL) By transmitting such document(s) electronically via the
                                                                                Central District of California’s CM/ECF system, to the persons at the electronic mail
                                                              16                addresses listed above.

                                                              17            I declare under penalty of perjury under the laws of the United States that the
                                                              18   foregoing is true and correct and that this declaration was executed on August 22,
                                                              19   2019, at Los Angeles, California.
                                                              20
                                                              21                                                                    /s/ Becca Wahlquist
                                                                                                                                      Becca Wahlquist
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                   4825-7887-8624                                                                            ANSWER
                                                                                                                  - 10 -                          2:19-CV-04659-AB-AS
